Case 2:20-cv-00924-JTA Document 14-1 Filed 12/08/20 Page 1 of 1

AO 136 (Rev. 9/98) Certificate of Good Standing

 

UNITED STATES DISTRICT COURT

 

MIDDLE DISTRICT OF GEORGIA

CERTIFICATE OF GOOD STANDING

|, David W. Bunt, Clerk of this Court,
certify that Charles Austin Gower, Bar No. 303500
was duly admitted to practice in this Court on
August 30, 1968, and is in good standing
as a member of the Bar of this Court.

Dated at Macon, Georgia on December 8, 2020.

ate s Dis
CS icy Cy

eS GS
SS S NG,
é f
es: SS
SS Sistri ict OF

David W. Bunt s/ Tydra Miller
CLERK DEPUTY CLERK
